Citation Nr: 1136534	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to additional accrued benefits in excess of $2,125.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to August 1943.  She died in February 2004.  The appellant/claimant is her nephew.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied the appellant's claim for additional accrued benefits.

In August 2010, the Board remanded the case so that a hearing could be scheduled.

In March 2011, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  In a June 2003 rating decision, the Veteran was awarded nonservice-connected pension and special monthly pension benefits, both effective March 19, 2002.

2.  In June 2004, the appellant was awarded $2,125.00 for the expenses of the Veteran's burial.

3.  The appellant is not entitled to any expenses of the Veteran's last sickness or burial in excess of the $2,125.00 already paid to him.


CONCLUSION OF LAW

The appellant is not entitled to receive additional accrued benefits.  38 U.S.C.A. §§ 5121(a), 5122 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 3.1003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA is required to meet all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for accrued benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  As will be discussed below, the essential facts are not in dispute, and the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002);  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Under these circumstances, there is no further duty to notify or assist the appellant in the development of his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Analysis

The appellant contends that he is entitled to additional accrued benefits in an amount greater than $2,125.00 as the person who bore the expense of the Veteran's last sickness.  

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such veteran be paid as follows: to the living person first listed below: (1) The veteran's spouse; (2) The veteran's children (in equal shares); (3) The veteran's dependent parents (in equal shares).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2011).  The claimant, as the nephew of the Veteran, claims entitlement to additional accrued benefits as the person who bore the expense of the last sickness and burial.

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).  The appellant's claim was filed in a timely manner.

In a June 2003 rating decision, the RO awarded the Veteran nonservice-connected pension and special monthly pension based on the need for aid and attendance, each effective March 19, 2002.  The RO also found the Veteran incompetent for VA purposes.  The notice letter advising the Veteran of this decision informed her that she would be entitled to a monthly benefit of $1,328.00, with a payment start date of April 1, 2002, and $1,347.00 after December 1, 2002.  However, the letter also informed her that payment would be deferred pending confirmation of a fiduciary.  

The Veteran died in February 2004, before a fiduciary had been appointed.

In March 2004, the appellant filed a claim for accrued benefits indicating that he had paid $3,478.00 for funeral expenses.  In April 2004, he filed a claim for burial benefits, in which he reported that the total expense of the Veteran's burial was $2,125.00.  An undated correspondence from the funeral home notes that the expenses totaled $2,531.50.  However, subsequent faxes received in April 2004 showed payments in the amount of $1,625.00 and $500.00, respectively, which were paid in full by the appellant.  That same month, the appellant filed a claim for accrued benefits indicating that he had paid $2,125.00 for funeral expenses.  In September 2004, the RO awarded the appellant $2,125.00 in accrued benefits, based on his payment of $2,125.00 for the Veteran's funeral expenses.

In September 2004, the appellant filed a claim for additional accrued benefits in the amount of $16,413.27.00, based on his payment of rent, electricity, gas, food, and automobile expenses from 2002 through 2004.  In a June 2008 Form 21-601, the appellant claimed $15,271.25 for household expenses and $16,649.28 for electricity, gas, telephone, rent, and water.  

During the March 2011 hearing, the appellant stated that he is seeking reimbursement from 2002, when his aunt came to live with him after a 2001stroke left her unable to care for herself, until her death in 2004.  He claims entitlement to SMC benefits awarded but unpaid; he argues that all expenses form the time the Veteran came to live with him in 2001 to the time of her death in 2004 were related to her last illness.  The appellant also testified that he quit his job in order to care for his aunt.  

The appellant has submitted evidence that, during the Veteran's final years, he was her durable power of attorney and, as such, he handled her finances and paid her bills with his own money.  As noted above, the appellant paid a portion of the Veteran's burial and funeral costs from his own finances, for which he was reimbursed.  However, he contends that he also used his own finances to pay for his aunt's share of rent, automobile, household, and other miscellaneous expenses during the time that he cared for her in his home.

The Board acknowledges the fact that it took far too long for the RO to resolve the issue of the Veteran's fiduciary for the receipt of benefits.  Had the claim been resolved more expeditiously the Veteran would have begun to receive SMC benefits during her lifetime.  The Board also recognizes the appellant's considerable sacrifices in time, money, and loss of wages as a result of his aunt's illness.  While the Board is highly sympathetic, it is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is without authority to grant benefits simply because it might perceive the result to be equitable).

The appellant is not eligible for accrued VA benefits because rent, automobile, and other household expenses (including but not limited to food, electricity, gas, water and telephone) do not qualify as expenses of the last illness or burial of the Veteran.  The case of Caranto v. Brown, 4 Vet App. 516 (1993) is dispositive.  In that case, the appellant-daughter sought reimbursement in the amount of $6,480 for food and other miscellaneous expenditures during her mother's last illness.  The Court held that the plain language of 38 U.S.C.A. § 5121(a)(5) (now 38 U.S.C.A. § 5121(a)(6)) excludes reimbursement from accrued benefits for non-medical expenses.  The appellant does not contend that he paid the Veteran's medical bills, such as housing in a nursing home or assisted living facility, from his own finances.

The law pertaining to eligibility for accrued benefits is dispositive of this issue and the appellant's claim must be denied because of the absence of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to additional accrued benefits in excess of $2,125.00 is denied.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


